—Order, Supreme Court, New York County (Elliott Wilk, J.), entered July 2, 1996, which denied petitioner’s CPLR article 78 application to direct respondents to turn over certain autopsy records of persons he was convicted of murdering, unanimously affirmed, without costs.
The application was properly denied on the ground that records of autopsies performed by the Office of the New York City Chief Medical Examiner are exempt from disclosure under New York City Charter § 557 (g) (Applegate v Hirsch, 245 AD2d 213; Matter of Mitchell v Borakove, 225 AD2d 435, appeal dismissed 88 NY2d 919). There is no merit to petitioner’s claim that the instant article 78 proceeding should have been converted to an action under 42 USC § 1983.
Concur — Rosenberger, J. P., Ellerin, Nardelli and Wallach, JJ.